Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Baks et al (US 2014/145883 A1), hereinafter Baks, in view of Suzuki et al (US 2003/0052420 A1), hereinafter Suzuki teaches an antenna module comprising:
a connection member including at least one wiring layer and at least one insulating layer;
an integrated circuit (IC) package disposed on a first surface of the connection member;
a plurality of antenna members configured to transmit and receive a radio frequency (RF) signal;
a plurality of feed vias in which one end of each thereof is electrically connected to each of the plurality of antenna members and other end of each of thereof is electrically connected to a corresponding wire of the at least one wiring layer of the connection member;
a dielectric layer disposed to surround side surfaces of each of the plurality of feed vias and having a height greater than that of the at least one insulating layer of the connection member, and disposed on a second surface of the connection member,
wherein the IC package includes:

a first heat sink member disposed on the first inactive surface of the first IC;
an encapsulant encapsulating at least portions of the first IC and the first heat sink member.
Baks/Suzuki, however, fails to further teach at least one core via disposed on side surfaces of the first IC and electrically connected to the at least one wiring layer.
Claims 2-10 are allowed for at least the reason for depending, either directly or indirectly, on claim 1.
Regarding claim 11, Baks in view of Suzuki, and further in view of Rofougaran et al (US 2009/0315797 A1), hereinafter Rofougaran, teaches an antenna module comprising:
a connection member including at least one wiring layer and at least one insulating layer;
an integrated circuit (IC) package disposed on a first surface of the connection member;
a plurality of antenna members configured to transmit and receive a radio frequency (RF) signal;
a plurality of feed vias in which one end of each thereof is electrically connected to each of the plurality of antenna members and the other end of each of thereof is electronically connected to a corresponding wire of the at least one wiring layer of the connection member;
wherein the IC package includes:
a first IC having a first active surface electrically connected to the at least one wiring layer and a first inactive surface opposing the first active surface, and configured to generate the RF signal; and
a first heat sink member disposed on the first inactive surface of the first IC.
Baks/Suzuki/Rofougaran, however, fails to further teach a support member having a through-hole in which the first IC and the first heat sink member are disposed; and a core plating member disposed on a side surface of the support member toward the first IC and the first heat sink member.
Claim 12 is allowed for at least the reason for depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845